Citation Nr: 0827841	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-41 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder.  

2.	Entitlement to service connection for a low back disorder.  

3.	Entitlement to service connection for cervical spine 
strain.  

4.	Entitlement to service connection for post-traumatic ulnar 
neuropoxia.  

5.	Entitlement to an initial compensable rating for the 
residuals of a rotator cuff injury of the left shoulder.  

6.	Entitlement to an initial compensable rating for 
tendonitis of the right knee.  

7.	Entitlement to an initial compensable rating for status 
post cholecystectomy.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that their may be additional 
medical records that should be associated with the claims 
folder prior to appellate review.  The veteran, in his notice 
of disagreement, indicated that he was receiving treatment at 
Darnall Army Medical Center.  In correspondence received in 
May 2006, he indicated that he had received additional 
treatment at the VA Medical Center in Temple, Texas (VAMC).  
While the RO contacted the VAMC and was told that there were 
no additional records available, this was undertaken in March 
2005, over three years ago.  There does not appear to have 
been contact with Darnall Army Medical Center.  In addition, 
the most recent VA medical examination was undertaken in 
2004.  The veteran has indicated that his conditions have 
worsened since that time.  

Moreover, as the appellant is living overseas, he should be 
contacted to ascertain if any treatment has been rendered at 
his current location.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VAMC and 
Darnall Army Medical Center and request 
copies of all available records of the 
veteran's treatment.  All records from 
Darnall since the veteran's discharge in 
2004 should be requested, and all records 
from the VAMC since March 2005 should be 
requested.  Moreover, appellant should be 
contacted to ascertain whether he has had 
any pertinent treatment overseas.  If so, 
he should be offered the opportunity to 
submit those records or to have the RO/AMC 
assist in attempting to obtain those 
records.  All attempts to obtain records 
should be documented.

2.  The appellant should be scheduled for 
appropriate examinations for the VA, to 
determine the current extent of left 
shoulder and right knee disabilities as 
well as any residuals of the veteran's 
cholecystectomy.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disorder and render objective 
clinical findings concerning the severity 
of the disability, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  
The examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

